Citation Nr: 0522460	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claims file was subsequently 
transferred to the RO in Roanoke, Virginia.  In May 2002 the 
veteran presented testimony at a hearing before the 
undersigned Veterans' Law Judge in Washington, D.C.  This 
case was previously before the Board in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file indicates that the medical 
records in this case are in conflict.  While an April 1999 
letter from a Clinical Social Worker (CSW) and a June 2002 VA 
discharge summary reflect a diagnosis of PTSD, VA 
examinations conducted in October 2000 and September 2001 
indicated that the veteran did not suffer from PTSD.  
Further, the Board notes that there appears to be no 
psychological testing or other such documentation indicating 
how the aforementioned diagnoses of PTSD were derived.  
Records obtained subsequent to the prior Board remand reflect 
diagnoses of cocaine and nicotine dependence, alcohol 
dependence, bipolar disorder, and rule out PTSD.  

Due to the apparent contradiction in this case, the Board 
finds that the veteran should be scheduled for a VA 
psychiatric examination to reconcile the conflicting medical 
evidence in this appeal.  In short, the Board has determined 
that further development and a medical examination is 
necessary in order to address the questions on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of any PTSD found 
to be present.  The claims folder must be 
made available to the examiner prior to 
the examination and the examiner should 
indicate in the report that he or she has 
reviewed the claims folder and pertinent 
records.  All indicated studies should be 
performed, and the examination should be 
conducted in accordance with the 
provisions of DSM-IV.  The examiner must 
specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including a detailed account of any 
stressors identified by the veteran as 
accountable for the disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

If psychiatric disability other than PTSD 
is found to be present, the examiner 
should state whether such disability is 
related to the veteran's military 
service.

2.  The RO should then readjudicate the 
veteran's claim of service connection 
for PTSD and claim of service 
connection for an acquired psychiatric 
disorder.  If the determination of 
these claims remain unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case to 
the veteran and his representative and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




